Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 1 of 17




                Exhibit A
                                                                 1                        NESE
                                                                                                                           NWSW
                                      NWSE
NESW




                                                                                                                         T6SR31E33
                                                              T6SR31E32   30078001A
                                     30078001C




                                                                                      2
                                                                                                                            SWSW
    SESW                              SWSE                                                SESE




     Date: 8/14/2019

       Irrigated Non-Decree Lands
                                                                                                                                     Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 2 of 17




                                                         Service Layer                                Irrigated Non-Decree Lands
       FID Boundary
                                                         Credits:                                Sept/Oct 2016 Sentinel 2 Imagery
       Decree Rights                                     Sources: Esri,

       APN                                                                                                                  Map 1

        1 inch = 300 feet
0                           500                  Index Map
                              Feet   ¯
                                                NWSW                                                           NESW
         NESE




                                                                                        T7SR31E4                                      6
                                                                     40021008
      T7SR31E5                                                                                            40021006
                                                SWSW                                                        SESW              40006004
                SESE
                                                                         4                                 5
                                        40021009A


                                                     3




                                                                                                                              40006007



                                              NWNW                                                          NENW
       T7SR31E8                                                              T7SR31E9
           NENE

    Date: 8/14/2019

      Irrigated Non-Decree Lands
                                                                                                                                      Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 3 of 17




                                                    Service Layer                                       Irrigated Non-Decree Lands
      FID Boundary
                                                    Credits:                                       Sept/Oct 2016 Sentinel 2 Imagery
      Decree Rights                                 Sources: Esri,

      APN                                                                                                                     Map 2

       1 inch = 300 feet
0                          500           Index Map
                             Feet   ¯
                                                                               SENE                          SWNW
SENW                                SWNE




                                                                                              7


                                                                                              8             T7SR31E3
                                                         T7SR31E4




                                                                             NESE                              NWSW
                                    NWSE

NESW
                                                6
                                                        40006004




                                                                     Map 3
                                                                     Map 4
    Date: 8/14/2019                                    SWSE                           SESE                    SWSW

       Irrigated Non-Decree Lands
                                                                                                                       Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 4 of 17




                                                    Service Layer                        Irrigated Non-Decree Lands
       FID Boundary
                                                    Credits:                        Sept/Oct 2016 Sentinel 2 Imagery
       Decree Rights                                Sources: Esri,

       APN                                                                                                     Map 3

       1 inch = 300 feet
0                          500             Index Map
                             Feet   ¯
                                                                                Map 3                                       NWSW
NESW                                       NWSE                                              NESE
                                                                                Map 4


40021006




                                     40006004
                                                  6
                                                                                                                              T7SR31E3

                                                                   T7SR31E4                                                   SWSW
                                           SWSE                                             SESE

 SESW



                                                                                        40006007




                                                                                                                            T7SR31E10
                                           NWNE                      T7SR31E9                 NENE
 NENW
                                                                                                                            NWNW


    Date: 8/14/2019

        Irrigated Non-Decree Lands
                                                                                                                                        Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 5 of 17




                                                              Service Layer                             Irrigated Non-Decree Lands
        FID Boundary
                                                              Credits:                             Sept/Oct 2016 Sentinel 2 Imagery
        Decree Rights                                         Sources: Esri,

        APN                                                                                                                   Map 4

        1 inch = 300 feet
0                           500                       Index Map
                              Feet       ¯
                                                                 1                        NESE
                                                                                                                      NWSW
                                      NWSE
NESW




                                                                                                                    T6SR31E33
                                                              T6SR31E32   30078001A
                                     30078001C




                                                                                      2
                                                                                                                       SWSW
    SESW                              SWSE                                                SESE




     Date: 8/14/2019

       Irrigated Non-Decree Lands
                                                                                                                                Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 6 of 17




                                                         Service Layer                           Irrigated Non-Decree Lands
       FID Boundary
                                                         Credits:                                          2017 NAIP Imagery
       Decree Rights                                     Sources: Esri,

       APN                                                                                                             Map 1

        1 inch = 300 feet
0                           500                  Index Map
                              Feet   ¯
                                                NWSW                                                      NESW
         NESE




                                                                                        T7SR31E4                                 6
                                                                     40021008
      T7SR31E5                                                                                      40021006
                                                SWSW                                                  SESW               40006004
                SESE
                                                                         4                            5
                                        40021009A


                                                     3




                                                                                                                         40006007



                                              NWNW                                                    NENW
       T7SR31E8                                                              T7SR31E9
           NENE

    Date: 8/14/2019

      Irrigated Non-Decree Lands
                                                                                                                                 Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 7 of 17




                                                    Service Layer                                  Irrigated Non-Decree Lands
      FID Boundary
                                                    Credits:                                                 2017 NAIP Imagery
      Decree Rights                                 Sources: Esri,

      APN                                                                                                                Map 2

       1 inch = 300 feet
0                          500           Index Map
                             Feet   ¯
                                                                               SENE                              SWNW
SENW                                SWNE




                                                                                                 7


                                                                                                  8             T7SR31E3
                                                         T7SR31E4




                                                                             NESE                                  NWSW
                                    NWSE

NESW
                                                6
                                                        40006004




                                                                     Map 3
                                                                     Map 4
    Date: 8/14/2019                                    SWSE                           SESE                        SWSW

       Irrigated Non-Decree Lands
                                                                                                                           Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 8 of 17




                                                    Service Layer                            Irrigated Non-Decree Lands
       FID Boundary
                                                    Credits:                                           2017 NAIP Imagery
       Decree Rights                                Sources: Esri,

       APN                                                                                                         Map 3

       1 inch = 300 feet
0                          500             Index Map
                             Feet   ¯
                                                                                Map 3                                    NWSW
NESW                                       NWSE                                              NESE
                                                                                Map 4


40021006




                                     40006004
                                                  6
                                                                                                                           T7SR31E3

                                                                   T7SR31E4                                                SWSW
                                           SWSE                                             SESE

 SESW



                                                                                        40006007




                                                                                                                         T7SR31E10
                                           NWNE                      T7SR31E9                 NENE
 NENW
                                                                                                                         NWNW


    Date: 8/14/2019

        Irrigated Non-Decree Lands
                                                                                                                                     Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 9 of 17




                                                              Service Layer                          Irrigated Non-Decree Lands
        FID Boundary
                                                              Credits:                                         2017 NAIP Imagery
        Decree Rights                                         Sources: Esri,

        APN                                                                                                                Map 4

        1 inch = 300 feet
0                           500                       Index Map
                              Feet       ¯
                                                                 1                        NESE
                                                                                                                         NWSW
                                      NWSE
NESW




                                                                                                                       T6SR31E33
                                                              T6SR31E32   30078001A
                                     30078001C




                                                                                      2
                                                                                                                          SWSW
    SESW                              SWSE                                                SESE




     Date: 8/14/2019

       Irrigated Non-Decree Lands
                                                                                                    Irrigated Non-Decree Lands
                                                                                                                                   Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 10 of 17




                                                         Service Layer
       FID Boundary
                                                         Credits:                                October 2018 TripleSat Imagery
       Decree Rights                                     Sources: Esri,

       APN                                                                                                                Map 1

        1 inch = 300 feet
0                           500                  Index Map
                              Feet   ¯
                                                NWSW                                                         NESW
         NESE




                                                                                        T7SR31E4                                    6
                                                                     40021008
      T7SR31E5                                                                                          40021006
                                                SWSW                                                      SESW              40006004
                SESE
                                                                         4                               5
                                        40021009A


                                                     3




                                                                                                                            40006007



                                              NWNW                                                        NENW
       T7SR31E8                                                              T7SR31E9
           NENE

    Date: 8/14/2019

      Irrigated Non-Decree Lands
                                                                                                      Irrigated Non-Decree Lands
                                                                                                                                    Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 11 of 17




                                                    Service Layer
      FID Boundary
                                                    Credits:                                       October 2018 TripleSat Imagery
      Decree Rights                                 Sources: Esri,

      APN                                                                                                                   Map 2

       1 inch = 300 feet
0                          500           Index Map
                             Feet   ¯
                                                                               SENE                          SWNW
SENW                                SWNE




                                                                                              7


                                                                                              8             T7SR31E3
                                                         T7SR31E4




                                                                             NESE                              NWSW
                                    NWSE

NESW
                                                6
                                                        40006004




                                                                     Map 3
                                                                     Map 4
    Date: 8/14/2019                                    SWSE                           SESE                    SWSW

       Irrigated Non-Decree Lands
                                                                                         Irrigated Non-Decree Lands
                                                                                                                       Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 12 of 17




                                                    Service Layer
       FID Boundary
                                                    Credits:                          October 2018 TripleSat Imagery
       Decree Rights                                Sources: Esri,

       APN                                                                                                     Map 3

       1 inch = 300 feet
0                          500             Index Map
                             Feet   ¯
                                                                                Map 3                                       NWSW
NESW                                       NWSE                                              NESE
                                                                                Map 4


40021006




                                     40006004
                                                  6
                                                                                                                              T7SR31E3

                                                                   T7SR31E4                                                   SWSW
                                           SWSE                                             SESE

 SESW



                                                                                        40006007




                                                                                                                            T7SR31E10
                                           NWNE                      T7SR31E9                 NENE
 NENW
                                                                                                                            NWNW


    Date: 8/14/2019

        Irrigated Non-Decree Lands
                                                                                                        Irrigated Non-Decree Lands
                                                                                                                                        Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 13 of 17




                                                              Service Layer
        FID Boundary
                                                              Credits:                               October 2018 TripleSat Imagery
        Decree Rights                                         Sources: Esri,

        APN                                                                                                                   Map 4

        1 inch = 300 feet
0                           500                       Index Map
                              Feet       ¯
                                                                 1                        NESE
                                                                                                                      NWSW
                                      NWSE
NESW




                                                                                                                    T6SR31E33
                                                              T6SR31E32   30078001A
                                     30078001C




                                                                                      2
                                                                                                                       SWSW
    SESW                              SWSE                                                SESE




     Date: 8/14/2019

       Irrigated Non-Decree Lands
                                                                                                 Irrigated Non-Decree Lands
                                                                                                                                Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 14 of 17




                                                         Service Layer
       FID Boundary
                                                         Credits:                                July 2019 TripleSat Imagery
       Decree Rights                                     Sources: Esri,

       APN                                                                                                             Map 1

        1 inch = 300 feet
0                           500                  Index Map
                              Feet   ¯
                                                NWSW                                                      NESW
         NESE




                                                                                        T7SR31E4                                 6
                                                                     40021008
      T7SR31E5                                                                                      40021006
                                                SWSW                                                  SESW               40006004
                SESE
                                                                         4                            5
                                        40021009A


                                                     3




                                                                                                                         40006007



                                              NWNW                                                    NENW
       T7SR31E8                                                              T7SR31E9
           NENE

    Date: 8/14/2019

      Irrigated Non-Decree Lands
                                                                                                   Irrigated Non-Decree Lands
                                                                                                                                 Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 15 of 17




                                                    Service Layer
      FID Boundary
                                                    Credits:                                       July 2019 TripleSat Imagery
      Decree Rights                                 Sources: Esri,

      APN                                                                                                                Map 2

       1 inch = 300 feet
0                          500           Index Map
                             Feet   ¯
                                                                               SENE                              SWNW
SENW                                SWNE




                                                                                                 7


                                                                                                  8             T7SR31E3
                                                         T7SR31E4




                                                                             NESE                                  NWSW
                                    NWSE

NESW
                                                6
                                                        40006004




                                                                     Map 3
                                                                     Map 4
    Date: 8/14/2019                                    SWSE                           SESE                        SWSW

       Irrigated Non-Decree Lands
                                                                                             Irrigated Non-Decree Lands
                                                                                                                           Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 16 of 17




                                                    Service Layer
       FID Boundary
                                                    Credits:                                 July 2019 TripleSat Imagery
       Decree Rights                                Sources: Esri,

       APN                                                                                                         Map 3

       1 inch = 300 feet
0                          500             Index Map
                             Feet   ¯
                                                                                Map 3                                    NWSW
NESW                                       NWSE                                              NESE
                                                                                Map 4


40021006




                                     40006004
                                                  6
                                                                                                                           T7SR31E3

                                                                   T7SR31E4                                                SWSW
                                           SWSE                                             SESE

 SESW



                                                                                        40006007




                                                                                                                         T7SR31E10
                                           NWNE                      T7SR31E9                 NENE
 NENW
                                                                                                                         NWNW


    Date: 8/14/2019

        Irrigated Non-Decree Lands
                                                                                                     Irrigated Non-Decree Lands
                                                                                                                                     Case 4:19-cv-00407-SHR Document 1-2 Filed 08/14/19 Page 17 of 17




                                                              Service Layer
        FID Boundary
                                                              Credits:                               July 2019 TripleSat Imagery
        Decree Rights                                         Sources: Esri,

        APN                                                                                                                Map 4

        1 inch = 300 feet
0                           500                       Index Map
                              Feet       ¯
